Case: 4:20-cv-00643-SRC Doc. #: 33-4 Filed: 09/11/20 Page: 1 of 3 PageID #: 1457



                           Exhibit D
9/11/2020   Case: 4:20-cv-00643-SRC Doc. #: 33-4    Filed:
                                              (38) Susan   09/11/20
                                                         Castaneda         Page: 2 of 3 PageID #: 1458
                                                                   | LinkedIn


                                                                  1             14     23                Try Premium Free
                    Search
                                                                                                            for 1 Month


                                           $500/hr Advisory Roles - Many companies are seeking paid Business Advi




                                                                                                             Message            M


            Susan Castaneda                     · 3rd                                                   San Diego State Unive
                                                                                                        California State Unive
            P&C Compliance Officer at The Hartford
            San Diego, California · 500+ connections · Contact info




            Experience

                           The Hartford
                           14 yrs 9 mos

                           Vice President and P&C Compliance Officer
                           Full-time
                           Nov 2019 – Present · 11 mos
                           Hartford, Connecticut Area


                           AVP Enterprise Compliance
                           Feb 2011 – Nov 2019 · 8 yrs 10 mos
                           Lead a team of four individuals who support Enterprise Business Services, Digital and Sales &
                           Distribution with an emphasis on execution of compliant business practices, implementation of
                           regulatory requirements and remediation of corrective action items. Provide compliance leadership
                           and risk based problem solving over strategic initiatives and complex business projects including
                                                                                                                     …see mor


                           Director P & C Operations/Sales
                           Mar 2009 – Feb 2011 · 2 yrs
                           San Diego, CA
                           Direct daily operations of 225 member team. Participate in strategic planning functions, including
                                                                                       Messaging 14
                           countrywide operational execution, workforce planning and quality review council. Analyze and
https://www.linkedin.com/in/susan-castaneda-8479b950/                                                                       1/3
9/11/2020   Case: 4:20-cv-00643-SRC Doc. #: 33-4    Filed:
                                              (38) Susan   09/11/20
                                                         Castaneda         Page: 3 of 3 PageID #: 1459
                                                                   | LinkedIn

                         interpret data relating to performance indicators. Ensure compliance to team standards.   Evaluate
                                                                                                       Try Premium Free
                                                                 1             14    23
                    Search
                         and augment controls as needed. Handle human resources functions including employee        …see mor
                                                                                                          for 1 Monthselection

                           Compliance Director
                           Jan 2006 – Mar 2009 · 3 yrs 3 mos




            Education
                           San Diego State University-California State University
                           Liberal Arts
                           2003 – 2006



                           Junipero Serra High School
                           High School
                           1984 – 1988




                                                                                      Messaging 14

https://www.linkedin.com/in/susan-castaneda-8479b950/                                                                      2/3
